Exhibit 10.1


 
EXECUTION VERSION



 
NII Capital Corp.
 
 
7.625% Senior Notes due 2021
 
 
________
 
Underwriting Agreement
 
 
March 24, 2011
 
Goldman, Sachs & Co.
200 West Street
New York, New York 10282-2198


As representative of the several Underwriters
named in Schedule I hereto,


Ladies and Gentlemen:
 
NII Capital Corp., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell to the Underwriters
named in Schedule I hereto (the “Underwriters”) an aggregate of $750,000,000
principal amount of the Notes of the Company, specified above (the
“Notes”).  The Notes will be jointly and severally guaranteed (the “Guarantees”
and, together with the Notes, the “Securities”) on a senior unsecured basis by
NII Holdings, Inc. (the “Parent) and the entities listed on Schedule III hereto
(collectively, with the Parent, the “Guarantors”).
 
1.           Each of the Company and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each of the Underwriters that:
 
(a)           An “automatic shelf registration statement” as defined under Rule
405 under the Securities Act of 1933, as amended (the “Act”) on Form S-3 (File
No. 333-173029) in respect of the Securities has been filed with the Securities
and Exchange Commission (the “Commission”) not earlier than three years prior to
the date hereof; such registration statement, and any post-effective amendment
thereto, became effective on filing; and no stop order suspending the
effectiveness of such registration statement or any part thereof has been issued
and no proceeding for that purpose has been initiated or threatened by the
Commission, and no notice of objection of the Commission to the use of such
registration statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Act has been received by the Company or any Guarantor (the
prospectus filed as part of such
 

 
 

--------------------------------------------------------------------------------

 

registration statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement, is hereinafter
called the “Basic Prospectus”); any preliminary prospectus (including any
preliminary prospectus supplement) relating to the Securities filed with the
Commission pursuant to Rule 424(b) under the Act, any preliminary prospectus
filed with the Registration Statement and any prospectus used in connection with
the offering of Securities that omitted information deemed part of the
Registration Statement pursuant to Rule 430B is hereinafter called a
“Preliminary Prospectus”; the various parts of such registration statement,
including all exhibits thereto but excluding Form T-1 and including any
prospectus or prospectus supplement relating to the Securities that is filed
with the Commission and deemed by virtue of Rule 430B to be part of such
registration statement, each as amended at the time such part of the
registration statement became effective, are hereinafter collectively called the
“Registration Statement”; the Basic Prospectus, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(c) hereof), is
hereinafter called the “Pricing Prospectus”; the form of the final prospectus
relating to the Securities filed with the Commission pursuant to Rule 424(b)
under the Act in accordance with Section 5(a) hereof is hereinafter called the
“Prospectus”; any reference herein to the Basic Prospectus, the Pricing
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus or
prospectus supplement relating to the Securities filed with the Commission
pursuant to Rule 424(b) under the Act and any documents filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, such
Preliminary Prospectus or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Parent filed pursuant to Section 13(a) or 15(d)
of the Exchange Act after the effective date of the Registration Statement that
is incorporated by reference in the Registration Statement; and any “issuer free
writing prospectus” as defined in Rule 433 under the Act relating to the
Securities is hereinafter called an “Issuer Free Writing Prospectus”);
 
(b)           No order preventing or suspending the use of any Preliminary
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, and each Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Act and the Trust
Indenture Act of 1939, as amended (the “Trust
 

 
2

--------------------------------------------------------------------------------

 
Indenture Act”) and the rules and regulations of the Commission thereunder, and
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company or the Parent by an
Underwriter through Goldman, Sachs & Co. expressly for use therein;
 
(c)           For the purposes of this Agreement, the “Applicable Time” is
5:27 p.m. (Eastern time) on the date of this Agreement; the Pricing Prospectus
as supplemented by the final term sheet prepared and filed pursuant to Section
5(a) hereof, taken together (collectively, the “Pricing Disclosure Package”) as
of the Applicable Time, did not include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus listed on Schedule IV(a)
hereto does not conflict with the information contained in the Registration
Statement, the Pricing Prospectus or the Prospectus and each such Issuer Free
Writing Prospectus, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in
an Issuer Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Company or the Parent by an Underwriter
through Goldman, Sachs & Co. expressly for use therein;
 
(d)           The documents incorporated by reference in the Pricing Prospectus
and the Prospectus, when they were filed with the Commission, conformed in all
material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; any further documents so filed and incorporated by reference in the
Prospectus or any further amendment or supplement thereto, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall
 

 
3

--------------------------------------------------------------------------------

 

not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company or the Parent by an
Underwriter through Goldman, Sachs & Co. expressly for use therein; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule IV(b)
hereto;
 
(e)           The Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement and the
Prospectus will conform, in all material respects to the requirements of the Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder and do not and will not, as of the applicable effective date as to
each part of the Registration Statement and as of the applicable filing date as
to the Prospectus and any amendment or supplement thereto, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company or the Parent by an Underwriter through
Goldman, Sachs & Co. expressly for use therein;
 
(f)           There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Parent, the Company and the subsidiaries of the Parent listed on Schedule II
(each, a “Subsidiary” and collectively, the “Subsidiaries”), taken as a whole,
from that set forth in the Pricing Prospectus provided to prospective purchasers
of the Securities (exclusive of any amendments or supplements thereto subsequent
to the date of this Agreement);
 
(g)           Each of the Parent and the Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Pricing Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Parent, the Company and the Subsidiaries, taken as a whole (a “Material
Adverse Effect”);
 
(h)           Each of the Subsidiaries has been duly organized, is validly
existing as a corporation or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its incorporation or
organization (to the extent that such jurisdiction recognizes the legal
 

 
4

--------------------------------------------------------------------------------

 

concept of good standing), has the power and authority to own its property and
to conduct its business as described in the Pricing Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction (to
the extent that such jurisdiction recognizes the legal concept of good standing)
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.  All
of the issued shares of capital stock, membership interests or equity interests,
as the case may be, of the Company and each Subsidiary have been duly and
validly authorized and issued, are fully paid and non assessable (to the extent
that such jurisdiction recognizes the legal concept of non-assessability) and
are owned directly or indirectly by the Parent and, except as described in the
Pricing Prospectus, are free and clear of all liens, encumbrances, equities or
claims.  The Subsidiaries listed on Schedule II are all of the subsidiaries of
the Parent as of March 24, 2011 other than the Company and inactive
subsidiaries;
 
(i)           The Parent has an authorized capitalization as set forth in the
Pricing Prospectus and all of the issued and outstanding shares of capital stock
of the Parent have been duly authorized and are validly issued, fully paid and
non assessable;
 
(j)           The Notes have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the indenture to
be dated as of March 29, 2011 (the “Indenture”) between the Company, the
Guarantors and Wilmington Trust Company, as trustee (the “Trustee”), and
delivered to and paid for by the Underwriters in accordance with the terms of
this Agreement, will be valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to the
effects of applicable bankruptcy, insolvency, fraudulent conveyance and similar
laws affecting creditors’ rights generally and equitable principles of general
applicability, and the registered holders of the Notes will be entitled to the
benefits of the Indenture;
 
(k)           The Guarantee by each Guarantor set forth in the Indenture has
been duly authorized by such Guarantor and, when the Indenture has been executed
and delivered by the parties thereto as of the Time of Delivery (as defined
below) and the Securities have been delivered to and paid for by the
Underwriters in accordance with the terms of this Agreement, will be a valid and
binding obligation of such Guarantor, enforceable against the Guarantors in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally and equitable principles of general applicability;
 

 
5

--------------------------------------------------------------------------------

 

(l)           This Agreement has been duly authorized, executed and delivered by
the Company and the Guarantors;
 
(m)           The Indenture has been duly authorized by the Company and each
Guarantor and, when executed and delivered by the parties thereto as of the Time
of Delivery (as defined below), will be a valid and binding agreement of the
Company and each Guarantor enforceable against the Company and each Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity.  The Indenture is substantially in the form filed
as an exhibit to the Registration Statement; the Indenture has been duly
authorized and qualified under the Trust Indenture Act of 1939, as amended;
 
(n)           Subsequent to the date as of which information is given in the
Pricing Prospectus, (i) none of the Parent, the Company or any of the
Subsidiaries has incurred any material liability or obligation, direct or
contingent, nor entered into any material transaction, in each case, not in the
ordinary course of business or not described in or contemplated by the Pricing
Prospectus; (ii) the Parent has not purchased any of its outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock (other than repurchases of unvested shares of the
Parent’s capital stock pursuant to its equity incentive plans and repurchases
described in or contemplated by the Pricing Prospectus); and (iii) there has not
been any material change in the capital stock, short-term debt or long-term debt
of the Company or any Guarantor, except in each case as described in or
contemplated by the Pricing Prospectus;
 
(o)           The execution and delivery by the Company and each Guarantor of,
and the performance by the Company and each Guarantor of their respective
obligations under, this Agreement, the Indenture, and the Securities will not
contravene any provision of (i) applicable law, (ii) the certificate of
incorporation or by-laws of the Company and the Guarantors or (iii) any
agreement or other instrument binding upon the Parent, the Company or any of the
Subsidiaries, or any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Parent, the Company or any Subsidiary,
except, with respect to clauses (i) and (iii), to the extent that any
contravention would not have a Material Adverse Effect.  No consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company or the Guarantors of their
respective obligations under this Agreement, the Indenture, or the Securities,
except such as have been obtained or may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Securities and as to which the failure to so obtain would not have a material
adverse effect on the ability of the Company or the Guarantors to
 

 
6

--------------------------------------------------------------------------------

 

perform their respective obligations under this Agreement, the Indenture and the
Securities;
 
(p)           Except as described or incorporated by reference in the Pricing
Prospectus, each of the Parent, the Company and the Subsidiaries (i) has all
necessary licenses, consents, authorizations, approvals, orders, certificates
and permits of and from, and has made all declarations and filings, if any, with
all federal, state and local and foreign governmental, administrative or
regulatory authorities and organizations, to own, lease, license and use its
properties and assets and to conduct its business in the manner described in the
Pricing Prospectus, including providing digital enhanced specialized mobile
radio services as currently conducted by them, except to the extent that the
failure to obtain such licenses, consents, authorizations, approvals, orders,
certificates and permits or make such declarations and filings, if any, would
not have a Material Adverse Effect and (ii) has not received any notice of
proceedings relating to the violation, revocation or modification of any such
license, consent, authorization, approval, order, certificate or permit which,
singly or in the aggregate, if the subject of any unfavorable decision, ruling
or finding, would reasonably be expected to result in a Material Adverse Effect;
 
(q)           None of the Parent, the Company or any of the Subsidiaries is in
violation of its certificate of incorporation or by-laws (or comparable
corporate documents) and none of the Parent, the Company or any of the
Subsidiaries is in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Parent, the Company or any of the Subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Parent, the Company or any Subsidiary is subject,
except for such violations or defaults that are described in the Pricing
Prospectus or would not result in a Material Adverse Effect;
 
(r)           There are no legal or governmental proceedings pending or, to the
Parent’s knowledge, threatened to which the Parent, the Company or any of the
Subsidiaries is a party or to which any of the properties of the Parent, the
Company or any of the Subsidiaries is subject, other than proceedings accurately
described in the Pricing Prospectus, that would have a material adverse effect
on the power or ability of the Company or the Guarantors to perform their
respective obligations under this Agreement, the Indenture, or the Securities or
to consummate the transactions contemplated by the Pricing Prospectus;
 
(s)           Other than as set forth in the Pricing Prospectus, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company
 

 
7

--------------------------------------------------------------------------------

 

or any of its subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a material adverse effect on the current or future financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries; and, to the best of the Company’s or any Guarantor’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;
 
(t)           None of the Company or any of the Guarantors is, or after giving
effect to the offering and sale of the Securities, and the consummation of the
transactions and the application of the proceeds thereof as described in each of
the Pricing Prospectus and the Prospectus, will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended;
 
(u)           (A) (i) At the time of filing the Registration Statement, (ii) at
the time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company, Parent
or any person acting on their behalf (within the meaning, for this clause only,
of Rule 163(c) under the Act) made any offer relating to the Securities in
reliance on the exemption of Rule 163 under the Act, the Parent was a
“well-known seasoned issuer” as defined in Rule 405 under the Act; and (B) at
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Act) of the Securities, the Parent was not
an “ineligible issuer” as defined in Rule 405 under the Act;
 
(v)           PricewaterhouseCoopers LLP, who has issued a report with respect
to the financial statements and supporting schedules for the Parent incorporated
by reference in the Registration Statement, the Pricing Prospectus, and the
Prospectus is an independent registered public accounting firm as required by
the Public Accounting Oversight Board (United States), the Securities Act and
the rules and regulations of the Commission thereunder;
 
(w)           The consolidated financial statements, together with the related
schedules and notes, incorporated by reference in the Pricing Prospectus present
fairly the financial position of the Parent and its consolidated subsidiaries at
the dates indicated and the consolidated statements of operations, changes in
stockholders’ equity and cash flows of the Parent and its consolidated
subsidiaries for the periods specified (subject, in the case of unaudited
financial statements, if any, to normal year-end adjustments); and said
financial statements have been prepared
 

 
8

--------------------------------------------------------------------------------

 

in conformity with United States generally accepted accounting principles (“U.S.
GAAP”) applied on a consistent basis throughout the periods involved;
 
(x)           Except as disclosed or incorporated by reference in the Pricing
Prospectus, the Parent, the Company and each of the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;
 
(y)           Except as disclosed or incorporated by reference in the Pricing
Prospectus, the Parent’s internal control over financial reporting, as
determined in Rule 13a-15(f) of the Exchange Act, were evaluated for
effectiveness by management of the Parent and were determined to be effective as
of December 31, 2010, and since the date of the latest audited financial
statements included in the Pricing Prospectus, there has been no change in the
Parent’s internal control over financial reporting that has materially adversely
affected, or is reasonably likely to materially adversely affect, the Parent’s
internal control over financial reporting;
 
(z)           Except as disclosed or incorporated by reference in the Pricing
Prospectus, the Parent maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) of the Exchange Act) that have been designed
to ensure that information relating to the Parent and its subsidiaries that is
required to be disclosed by the Parent in the reports that it files or submits
under the Exchange Act is made known to the Parent’s management, including its
principal executive officer and principal financial officer, and by others
within those entities as appropriate to allow timely decisions regarding
required disclosure; except as disclosed or incorporated by reference in the
Pricing Prospectus, such disclosure controls and procedures were evaluated for
effectiveness by management of the Parent and were determined to be effective as
of December 31, 2010, and since the date of such evaluation, there have been no
significant changes in the disclosure controls and procedures that are
reasonably likely to materially adversely affect the disclosure controls and
procedures;
 
(aa)           Except as disclosed or incorporated by reference in the Pricing
Prospectus, the Parent is in compliance in all material respects with applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules
 

 
9

--------------------------------------------------------------------------------

 

and regulations promulgated in connection therewith that are effective as of the
date hereof.
 
(bb)           None of the Parent, the Company or any of the Subsidiaries has
committed any act in violation of the Foreign Corrupt Practices Act, as amended
(the “FCPA”), that would have a Material Adverse Effect; the Parent maintains
policies and procedures designed to ensure compliance with the FCPA and such
policies and procedures are effective as of the date hereof.
 
(cc)           Except as described or incorporated by reference in the Pricing
Prospectus, there are no contracts, agreements or understandings between the
Company or any Guarantor and any person granting such person the right to
require the Company or any Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or any Guarantor;
 
(dd)           The operations of the Parent, the Company and the Subsidiaries
are and have been conducted at all times in material compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Parent, the Company and the
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Parent, the Company or
any of the Subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Parent, threatened.
 
(ee)           None of the Parent, the Company nor any of the Subsidiaries
(collectively, the “Entity”) or any director, officer, employee, agent,
affiliate or representative of the Entity, is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is:
 
(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) or other
relevant sanctions authority (collectively, “Sanctions”), nor
 
(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
 

 
10

--------------------------------------------------------------------------------

 

    (ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
 
(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
 
(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(ff)           The Parent, the Company and the Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect;
 
(gg)           To the knowledge of the Parent, there are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a Material Adverse
Effect;
 
(hh)           The Parent, the Company and the Subsidiaries own or have the
right to use, or can acquire or obtain the right to use on reasonable terms,
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, except where
the failure to own or have the right to use such Intellectual Property would
not, singly or in the aggregate, have a Material Adverse Effect, or except as
described or incorporated by reference in the Pricing Prospectus.  None of the
Parent, the Company or any of the Subsidiaries has received any notice or is
 

 
11

--------------------------------------------------------------------------------

 

otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Parent, the Company or any of the Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.
 
2.           Subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from the Company, at
a purchase price of 98.250% of the principal amount thereof, plus accrued
interest, if any, from March 29, 2011 to the Time of Delivery (as defined below)
hereunder, the principal amount of Securities set forth opposite the name of
such Underwriter in Schedule I hereto.
 
3.           Upon the authorization by you of the release of the Securities, the
several Underwriters propose to offer the Securities for sale upon the terms and
conditions set forth in the Prospectus.
 
4.           (a)  The Securities to be purchased by each Underwriter hereunder
will be represented by one or more definitive global Securities in book-entry
form which will be deposited by or on behalf of the Company with The Depository
Trust Company (“DTC”) or its designated custodian.  The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Underwriter, against
payment by or on behalf of such Underwriter of the purchase price therefor by
wire transfer of Federal (same-day) funds to the account specified by the
Company or the Parent to Goldman, Sachs & Co. at least forty-eight hours in
advance, by causing DTC to credit the Securities to the account of Goldman,
Sachs & Co. at DTC.  The Company will cause the certificates representing the
Securities to be made available to Goldman, Sachs & Co. for checking at least
twenty-four hours prior to the Time of Delivery (as defined below) at the office
of DTC or its designated custodian (the “Designated Office”).  The time and date
of such delivery and payment shall be 9:30 a.m., New York City time, on March
29, 2011 or such other time and date as Goldman, Sachs & Co. and the Company or
the Parent may agree upon in writing.  Such time and date are herein called the
“Time of Delivery”.
 
(b)           The documents to be delivered at the Time of Delivery by or on
behalf of the parties hereto pursuant to Section 8 hereof, including the
cross-receipt for the Securities and any additional documents requested by the
Underwriters pursuant to Section 8 hereof, will be delivered at the offices of
Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022 (the “Closing
Location”), and the Securities will be delivered at the Designated Office, all
at the Time of Delivery.  A meeting will be held at the Closing Location at 4:00
p.m., New York City time, on the New York Business Day next preceding the Time
of Delivery, at which meeting the final drafts of the documents to be
 

 
12

--------------------------------------------------------------------------------

 

delivered pursuant to the preceding sentence will be available for review by the
parties hereto.  For the purposes of this Section 4, “New York Business Day”
shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not a
day on which banking institutions in New York City are generally authorized or
obligated by law or executive order to close.
 
5.           Each of the Guarantors and the Company agree, jointly and
severally, with each of the Underwriters:
 
(a)           To prepare the Prospectus in a form approved by you and to file
such Prospectus pursuant to Rule 424(b) under the Act not later than the
Commission's close of business on the second business day following the
execution and delivery of this Agreement; to make no further amendment or any
supplement to the Registration Statement, the Basic Prospectus, any Preliminary
Prospectus or the Prospectus prior to the Time of Delivery which shall be
disapproved by you promptly after reasonable notice thereof; to advise you,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any amendment or
supplement to the Prospectus has been filed and to furnish you with copies
thereof; to prepare a final term sheet, containing solely a description of the
Securities, in a form approved by you and to file such term sheet pursuant to
Rule 433(d) under the Act within the time required by such Rule; to file
promptly all other material required to be filed by the Company or the
Guarantors with the Commission pursuant to Rule 433(d) under the Act; to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company or the Guarantors with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Act) is required in
connection with the offering or sale of the Securities; to advise you, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of any Preliminary
Prospectus or other prospectus in respect of the Securities, of any notice of
objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Act, of
the suspension of the qualification of the Securities for offering or sale in
any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus or other
prospectus or suspending any such qualification, to promptly use its best
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such steps including,
without limitation, amending the Registration Statement or filing a new
registration statement, at its own expense, as may be necessary to permit offers
and sales of the Securities by the Underwriters
 

 
13

--------------------------------------------------------------------------------

 

(references herein to the Registration Statement shall include any such
amendment or new registration statement);
 
(b)           If required by Rule 430B(h) under the Act, to prepare a form of
prospectus in a form approved by you and to file such form of prospectus
pursuant to Rule 424(b) under the Act not later than may be required by Rule
424(b) under the Act; and to make no further amendment or supplement to such
form of prospectus which shall be disapproved by you promptly after reasonable
notice therereof;
 
(c)           If by the third anniversary (the “Renewal Deadline”) of the
initial effective date of the Registration Statement, any of the Securities
remain unsold by the Underwriters, the Company and the Guarantors will file, if
they have not already done so and is eligible to do so, a new automatic shelf
registration statement relating to the Securities, in a form satisfactory to
you.  If at the Renewal Deadline the Parent is no longer eligible to file an
automatic shelf registration statement, the Company and the Guarantors will, if
they have not already done so, file a new shelf registration statement relating
to the Securities, in a form satisfactory to you and will use its best efforts
to cause such registration statement to be declared effective within 180 days
after the Renewal Deadline.  The Company and the Guarantors will take all other
action necessary or appropriate to permit the public offering and sale of the
Securities to continue as contemplated in the expired registration statement
relating to the Securities.  References herein to the Registration Statement
shall include such new automatic shelf registration statement or such new shelf
registration statement, as the case may be;
 
(d)           Promptly from time to time to take such action as you may
reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company or any
Guarantor shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction;
 
(e)           (1) Prior to 10:00 a.m., New York City time, on the New York
Business Day next succeeding the date of this Agreement and from time to time,
to furnish the Underwriters with written and electronic copies of the Prospectus
in New York City in such quantities as you may reasonably request, and, if the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is required at any time prior to the expiration of nine
months after the time of issue of the Prospectus in connection with the offering
or sale of the Securities and if at such time any event shall have occurred as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which
 

 
14

--------------------------------------------------------------------------------

 

they were made when such Prospectus (or in lieu thereof, the notice referred to
in Rule 173(a) under the Act) is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the Exchange Act any document incorporated by
reference in the Prospectus in order to comply with the Act, the Exchange Act or
the Trust Indenture Act, to notify you and upon your request to file such
document and to prepare and furnish without charge to each Underwriter and to
any dealer in securities as many written and electronic copies as you may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance; and in case any Underwriter is required to deliver a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Act) in
connection with sales of any of the Securities at any time nine months or more
after the time of issue of the Prospectus, upon your request but at the expense
of such Underwriter, to prepare and deliver to such Underwriter as many written
and electronic copies as you may request of an amended or supplemented
Prospectus complying with Section 10(a)(3) of the Act, and (2) if at any time
prior to the Time of Delivery any event shall occur or condition shall exist as
a result of which the Pricing Prospectus as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances, not misleading or, if for any other reason it shall be necessary
during such same period to amend or supplement the Pricing Prospectus to comply
with the Act, the Exchange Act or the Trust Indenture Act, to immediately notify
the Underwriters thereof and forthwith prepare and file with the Commission (to
the extent required) and furnish to the Underwriters and to such dealers as you
may designate, such amendments or supplements to the Pricing Prospectus as may
be necessary so that the statements in the Pricing Prospectus as so amended or
supplemented will not, in the light of the circumstances, be misleading or so
that the Pricing Prospectus will comply with the Act, the Exchange Act or the
Trust Indenture Act;
 
(f)           To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the Act), an
earnings statement of the Parent and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Parent, Rule 158);
 
(g)           Without the prior written consent of Goldman, Sachs & Co. on
behalf of the Underwriters, it will not, during the period ending 30 days after
the date of the Prospectus, offer, sell, contract to sell, pledge or otherwise
dispose of any debt securities of the Parent or the Company or warrants to
purchase debt securities of the Parent or the Company substantially similar to
the Securities (other than the sale of the Securities under this Agreement);
 

 
15

--------------------------------------------------------------------------------

 

(h)           To pay the required Commission filing fees relating to the
Securities within the time required by Rule 456(b)(1) under the Act without
regard to the proviso therein and otherwise in accordance with Rules 456(b) and
457(r) under the Act; and
 
(i)           To use the net proceeds received by it from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Prospectus under the caption “Use of Proceeds.”
 
   6.
 
(a)        (i)           Each of the Guarantor and the Company, jointly and
severally, represents and agrees that, other than the final term sheet prepared
and filed pursuant to Section 5(a) hereof, without the prior consent of Goldman,
Sachs & Co., it has not made and will not make any offer relating to the
Securities that would constitute a “free writing prospectus” as defined in Rule
405 under the Act;
 
(ii)           each Underwriter represents and agrees that, without the prior
consent of the Company and Goldman, Sachs & Co., other than one or more term
sheets relating to the Securities containing customary information and conveyed
to purchasers of Securities or a free writing prospectus that is not an Issuer
Free Writing Prospectus (other than the final term sheet prepared and filed
pursuant to Section 5(a) hereof) and that contains only information describing
the preliminary terms of the Securities or their offering or information that is
included in the Pricing Prospectus or the final term sheet, it has not made and
will not make any offer relating to the Securities that would constitute a free
writing prospectus; and
 
(iii)           any such free writing prospectus the use of which has been
consented to by the Company and Goldman, Sachs & Co. (including the final term
sheet prepared and filed pursuant to Section 5(a) hereof) is listed on Schedule
IV(a) hereto;
 
(b)           The Company and the Guarantors have complied and will comply with
the requirements of Rule 433 under the Act applicable to any Issuer Free Writing
Prospectus, including timely filing with the Commission or retention where
required and legending; and
 
(c)           Each of the Guarantors and the Company, severally and jointly,
agree that if at any time following issuance of an Issuer Free Writing
Prospectus any event occurred or occurs as a result of which such Issuer Free
Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company or any Guarantor will give prompt notice
thereof to
 

 
16

--------------------------------------------------------------------------------

 

Goldman, Sachs & Co. and, if requested by Goldman, Sachs & Co., will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document which will correct such conflict, statement or omission;
provided, however, that this representation and warranty shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Parent by an
Underwriter through Goldman, Sachs & Co. expressly for use therein.
 
7.           Each of the Guarantors and the Company covenants and agrees,
jointly and severally, with the several Underwriters that the Company or the
Guarantors will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s and the Guarantors’ counsel and
accountants in connection with the registration of the Securities under the Act
and all other expenses in connection with the preparation, printing,
reproduction and filing of the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, any Issuer Free Writing Prospectus and the Prospectus
and amendments and supplements thereto and the mailing and delivering of copies
thereof to the Underwriters and dealers; (ii) the cost of printing or producing
(which does not include legal fees of the Underwriters associated therewith) any
Agreement among Underwriters, this Agreement, the Indenture, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities; (iii) all expenses
in connection with the qualification of the Securities for offering and sale
under state securities laws as provided in Section 5(d) hereof, including the
fees and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky survey, including the costs of
printing and producing thereof; (iv) any fees charged by securities rating
services for rating the Securities; (v) the filing fees incident to, and the
fees and disbursements of counsel for the Underwriters in connection with, any
required review by the Financial Industry Regulatory Authority, Inc. of the
terms of the sale of the Securities; (vi) all fees and expenses, if any, in
connection with listing the Securities; (vii) the cost of preparing the
Securities; (viii) the fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (ix) the costs and expenses of the
Company and the Guarantors relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Parent, travel and lodging expenses of the representatives and officers of the
Company and the Guarantors and any such consultants, and the cost of any
aircraft chartered in connection with the road show; and (x) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this
 

 
17

--------------------------------------------------------------------------------

 

Section.  It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Underwriters will pay all of their own costs
and expenses, including the fees of their counsel, transfer taxes on resale of
any of the Securities by them, and any advertising expenses connected with any
offers they may make.
 
8.           The obligations of the Underwriters hereunder shall be subject, in
their discretion, to the condition that all representations and warranties and
other statements of the Company and the Guarantors herein are, at and as of the
Time of Delivery, true and correct, the condition that the Company and the
Guarantors shall have performed all of its obligations hereunder theretofore to
be performed, and the following additional conditions:
 
(a)           The Prospectus shall have been filed with the Commission pursuant
to Rule 424(b) under the Act within the applicable time period prescribed for
such filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; the final term sheet contemplated by Section 5(a) hereof,
and any other material required to be filed by the Company or any Guarantor
pursuant to Rule 433(d) under the Act, shall have been filed with the Commission
within the applicable time periods prescribed for such filings by Rule 433; no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission and no notice of objection
of the Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Act shall have been
received; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;
 
(b)           Shearman & Sterling LLP, counsel for the Underwriters, shall have
furnished to you such written opinion or opinions, dated the Time of Delivery,
in form and substance satisfactory to you, and such counsel shall have received
such papers and information as they may reasonably request to enable them to
pass upon such matters;
 
(c)           Williams Mullen, special counsel for the Parent, shall have
furnished to you their written opinion (a form of such opinion is attached as
Annex I hereto), dated the Time of Delivery, in form and substance satisfactory
to you;
 
(d)           Special foreign counsel for the Parent in Argentina, Brazil,
Chile, Mexico and Peru shall have furnished to you their written opinion (a form
of such opinion is attached as Annex II(a), (b), (c), (d) and (e), respectively,
hereto), dated the Time of Delivery, in form and substance satisfactory to you
 

 
18

--------------------------------------------------------------------------------

 

(e)           On the date of the Prospectus at a time prior to the execution of
this Agreement, at 9:30 a.m., New York City time, on the effective date of any
post effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at the Time of Delivery, PricewaterhouseCoopers
LLP shall have furnished to you a letter or letters, dated the respective dates
of delivery thereof, in form and substance satisfactory to you;
 
(f)           There shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Parent, the Company and the
Subsidiaries, taken as a whole, from that set forth in the Pricing Prospectus
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement) that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Pricing Prospectus;
 
(g)           On or after the Applicable Time, there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any of the Company’s or
any Guarantor’s securities by any “nationally recognized statistical rating
organization,” as such term is used under Section 15E of the Exchange Act;
 
(h)           On or after the Applicable Time there shall not have occurred any
of the following: (i) a suspension or material limitation in trading in
securities generally on the New York Stock Exchange or on the Nasdaq Global
Select Market; (ii) a suspension or material limitation in trading in the
Parent’s securities on the Nasdaq Global Select Market; (iii) a general
moratorium on commercial banking activities declared by either Federal or New
York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in  clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities on the terms and in the manner contemplated in the Prospectus;
 
(i)           The Company and the Guarantors shall have complied with the
provisions of Section 5(e) hereof with respect to the furnishing of prospectuses
on the New York Business Day next succeeding the date of this Agreement;
 
(j)           The Company and the Guarantors shall have furnished or caused to
be furnished to you at the Time of Delivery certificates of officers of the
Company and the Guarantors satisfactory to you as to the accuracy of the
representations and warranties of the Company and the Guarantors herein at
 

 
19

--------------------------------------------------------------------------------

 

and as of such time, as to the performance by the Company and the Guarantors of
all of its obligations hereunder to be performed at or prior to such time, as to
the matters set forth in subsections (a) and (g) of this Section and as to such
other matters as you may reasonably request.  The officer signing and delivering
such certificate may rely upon the best of his or her knowledge as to
proceedings threatened.
 
9.           (a)           Each of the Company and the Guarantors will indemnify
and hold harmless each Underwriter against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
an untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in the Basic
Prospectus, any Preliminary Prospectus, the Pricing Prospectus, or the
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Act, or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and will reimburse each Underwriter for any legal or other
expenses reasonably incurred by such Underwriter in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor the Guarantor shall be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Basic Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in reliance upon and in conformity with written information
furnished to the Company or the Parent by any Underwriter through Goldman, Sachs
& Co. expressly for use therein.
 
(b)           Each Underwriter will indemnify and hold harmless the Company and
each Guarantor against any losses, claims, damages or liabilities to which the
Company or any Guarantor may become subject, under the Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or
 

 
20

--------------------------------------------------------------------------------

 

alleged omission was made in the Registration Statement, the Basic Prospectus,
any Preliminary Prospectus, the Pricing Prospectus or the Prospectus or any such
amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company or the Parent by such Underwriter through Goldman, Sachs & Co. expressly
for use therein; and will reimburse the Company or any Guarantor for any legal
or other expenses reasonably incurred by the Company or any Guarantor in
connection with investigating or defending any such action or claim as such
expenses are incurred.
 
(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection.  In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation.  No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party.
 
(d)           If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Underwriters on the other from the offering of the Securities.  If, however,
the allocation provided by the
 

 
21

--------------------------------------------------------------------------------

 

immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and the
Guarantors on the one hand and the Underwriters on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors on the one hand and the Underwriters on the other shall be deemed to
be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover page of the Prospectus.  The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or any
Guarantor on the one hand or the Underwriters on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The Company, the Guarantors and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Underwriters’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations and not joint.
 
(e)           The obligations of the Company and the Guarantors under this
Section 9 shall be in addition to any liability which the Company or any
Guarantor may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls any Underwriter within the
meaning of the Act and each broker-dealer affiliate of any Underwriter; and the
obligations of the
 

 
22

--------------------------------------------------------------------------------

 

Underwriters under this Section 9 shall be in addition to any liability which
the respective Underwriters may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of the Company or any
Guarantor and to each person, if any, who controls the Company or any Guarantor
within the meaning of the Act.
 
10.           (a)  If any Underwriter shall default in its obligation to
purchase the Securities which it has agreed to purchase hereunder, you may in
your discretion arrange for you or another party or other parties to purchase
such Securities on the terms contained herein.  If within thirty-six hours after
such default by any Underwriter you do not arrange for the purchase of such
Securities, then the Parent, on behalf the Company and the Guarantors, shall be
entitled to a further period of thirty-six hours within which to procure another
party or other parties satisfactory to you to purchase such Securities on such
terms.  In the event that, within the respective prescribed periods, you notify
the Parent that you have so arranged for the purchase of such Securities, or the
Parent notifies you that it has so arranged for the purchase of such Securities,
you or the Parent shall have the right to postpone the Time of Delivery for a
period of not more than seven days, in order to effect whatever changes may
thereby be made necessary in the Registration Statement or the Prospectus, or in
any other documents or arrangements, and the Company and the Guarantors agrees
to file promptly any amendments or supplements to the Registration Statement or
the Prospectus which in your opinion may thereby be made necessary.  The term
“Underwriter” as used in this Agreement shall include any person substituted
under this Section with like effect as if such person had originally been a
party to this Agreement with respect to such Securities.
 
(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Underwriter or Underwriters by you and the Parent
as provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-tenth of the aggregate
principal amount of all the Securities, then the Parent shall have the right to
require each non-defaulting Underwriter to purchase the principal amount of
Securities which such Underwriter agreed to purchase hereunder and, in addition,
to require each non-defaulting Underwriter to purchase its pro rata share (based
on the principal amount of Securities which such Underwriter agreed to purchase
hereunder) of the Securities of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.
 
(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Underwriter or Underwriters by you and the Parent
as provided in subsection (a) above, the aggregate principal amount of
Securities which remains unpurchased exceeds one-tenth of the aggregate
principal amount of all the Securities, or if the Parent shall not exercise the
right described in subsection (b) above to require non-defaulting Underwriters
to purchase Securities of a defaulting Underwriter or Underwriters, then this
Agreement shall
 

 
23

--------------------------------------------------------------------------------

 

thereupon terminate, without liability on the part of any non-defaulting
Underwriter or the Parent, except for the expenses to be borne by the Company
and the Guarantors and the Underwriters as provided in Section 7 hereof and the
indemnity and contribution agreements in Section 9 hereof; but nothing herein
shall relieve a defaulting Underwriter from liability for its default.
 
11.           The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Guarantors and the several
Underwriters, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Underwriter or any controlling person of any
Underwriter, or the Company or any Guarantor, or any officer or director or
controlling person of the Company or any Guarantor, and shall survive delivery
of and payment for the Securities.
 
12.           If this Agreement shall be terminated pursuant to Section 10
hereof, neither the Company nor any Guarantor shall then be under any liability
to any Underwriter except as provided in Sections 7 and 9 hereof; but, if for
any other reason, the Securities are not delivered by or on behalf of the
Company as provided herein, the Company and the Guarantors will reimburse the
Underwriters through you for all out of pocket expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Underwriters in making preparations for the purchase, sale and delivery of the
Securities, but neither the Company nor any Guarantor shall then be under no
further liability to any Underwriter except as provided in Sections 7 and 9
hereof.
 
13.           In all dealings hereunder, Goldman, Sachs & Co. shall act on
behalf of each of the Underwriters, and the parties hereto shall be entitled to
act and rely upon any statement, request, notice or agreement on behalf of any
Underwriter made or given by Goldman, Sachs & Co.
 
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representative at 200 West Street, New
York, New York 10282-2198, Attention: Registration Department; and if to the
Company or any Guarantor shall be delivered or sent by mail, telex or facsimile
transmission to c/o NII Holdings, Inc., 1875 Explorer Street, 10th Floor,
Reston, Virginia 20190, Attention: General Counsel; provided, however, that any
notice to an Underwriter pursuant to Section 9(c) hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Underwriter at its address
set forth in its Underwriters' Questionnaire, or telex constituting such
Questionnaire, which address will be supplied to the Company or the Parent by
you upon request.  Any such statements, requests, notices or agreements shall
take effect upon receipt thereof.
 

 
24

--------------------------------------------------------------------------------

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company or any Guarantor, which information may include the name
and address of their respective clients, as well as other information that will
allow  the underwriters to properly identify their respective clients.
 
14.           This Agreement shall be binding upon, and inure solely to the
benefit of, the Underwriters, the Company, the Guarantors and, to the extent
provided in Sections 9 and 11 hereof, the officers and directors of the Company
or any Guarantor and each person who controls the Company or any Guarantor or
any Underwriter, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Securities from
any Underwriter shall be deemed a successor or assign by reason merely of such
purchase.
 
15.           Time shall be of the essence of this Agreement.  As used herein,
the term “business day” shall mean any day when the Commission's office in
Washington, D.C. is open for business.
 
16.           Each of the Guarantors and the Company acknowledges and agrees
that (i) the purchase and sale of the Securities pursuant to this Agreement is
an arm's-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Underwriters, on the other, (ii) in connection
therewith and with the process leading to such transaction each Underwriter is
acting solely as a principal and not the agent or fiduciary of the Company or
any Guarantor, (iii) no Underwriter has assumed an advisory or fiduciary
responsibility in favor of the Company or any Guarantor with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement and (iv)
the Company and the Guarantors have consulted their own legal and financial
advisors to the extent they deemed appropriate.  The Company and the Guarantors
agree that they will not claim that the Underwriters, or any of them, has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company or any Guarantor, in connection with such
transaction or the process leading thereto.
 
17.           This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Guarantors and the
Underwriters, or any of them, with respect to the subject matter hereof.
 
18.           THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT
 

 
25

--------------------------------------------------------------------------------

 

REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  Each of the Guarantors
and the Company agrees that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and each of the Guarantors and the Company agrees to submit to the
jurisdiction of, and to venue in, such courts.
 
19.           The Company, each of the Guarantors and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
20.           This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.
 
21.           Notwithstanding anything herein to the contrary, the Company and
any Guarantor is authorized to disclose to any persons the U.S. federal and
state income tax treatment and tax structure of the potential transaction and
all materials of any kind (including tax opinions and other tax analyses)
provided to the Company or any Guarantor relating to that treatment and
structure, without the Underwriters, imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax structure” is limited to any facts that may be relevant to that treatment.
 


 
26

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Underwriters, the Company and
the Guarantors.  It is understood that your acceptance of this letter on behalf
of each of the Underwriters is pursuant to the authority set forth in a form of
Agreement among Underwriters, the form of which shall be submitted to the
Company and the Guarantors for examination upon request, but without warranty on
your part as to the authority of the signers thereof.
 

 
Very truly yours,
         
NII Capital Corp.
                 
By:
  /s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: VP and Secretary
                   
NII Holdings, Inc.
                 
By:
  /s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: Executive VP,
     
General Counsel
     
and Secretary
                   
Nextel International (Services), Ltd.
                 
By:
  /s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: VP and Secretary
           
NII Funding Corp.
                 
By:
  /s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: VP and Secretary
 



 




 
  Signature Page to Underwriting Agreement (Notes)

--------------------------------------------------------------------------------

 
 

 
NII Aviation, Inc.
                 
By:
/s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: VP and Secretary
           
NII Global Holdings, Inc.
                 
By:
/s/ Gary Begeman
     
Name: Gary D. Begeman
     
Title: VP and Secretary
         






Signature Page to Underwriting Agreement (Notes)
 
 

--------------------------------------------------------------------------------

 

Accepted as of the date hereof:
   
Goldman, Sachs & Co.
           
By:
/s/ Goldman, Sachs & Co.
   
(Goldman, Sachs & Co.)
       
On behalf of each of the Underwriters



 



Signature Page to Underwriting Agreement (Notes)
 
 

--------------------------------------------------------------------------------

 
 


 
SCHEDULE I
 

     
Principal Amount of Securities to be Purchased
Underwriter
 
Goldman, Sachs & Co.
375,000,000
Credit Suisse Securities (USA) LLC
150,000,000
Deutsche Bank Securities Inc.
75,000,000
J.P. Morgan Securities LLC
75,000,000
Morgan Stanley & Co. Incorporated
75,000,000
Total
750,000,000

 


 
 


 

S-I-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Subsidiaries




Nextel International (Services) Ltd.
NII Funding Corp.
NII Aviation, Inc.
NII Capital Corp.
NII Global Holdings, Inc.
NII International Holdings S.à r.l.
NII International Telecom S.à r.l.
NIHD Telecom Holdings B.V.
NII 4G, S. de R.L. de C.V.
Nextel International (Uruguay), LLC
Comunicaciones Nextel de México, S.A. de C.V.
Prestadora de Servicios de Radiocomunicación, S. de R.L. de C.V.
Servicios NII, S. de R.L. de C.V.
NII Telecom, S. de R.L. de C.V.
Teletransportes Integrales, S. de R.L. de C.V.
Servicios de Radiocomunicación Móvil de México, S.A. de C.V.
Radiophone, S.A. de C.V.
Fonotransportes Nacionales, S.A. de C.V.
Fonotransportes, S.A. de C.V.
Inversiones Nextel de México, S.A. de C.V.
Delta Comunicaciones Digitales, S.A. de C.V.
Operadora de Comunicaciones, S.A. de C.V.
NII Digital, S. de R.L. de C.V.
NII Digital XXI, S. de R.L. de C.V.
Fundación Nextel, A.C.
Nextel Uruguay S.A.
NII International Mobile S.à r.l.
McCaw International (Brazil), LLC
Airfone Holdings, LLC
Nextel Telecomunicações S.A.
Nextel Telecomunicações Ltda.
Nextel Telecomunicações de Longa Distancia Ltda.
Nextel Telecomunicações SMP Ltda.
Nextel Serviços de Telecomunicações Ltda.
RMD do Brasil S.A.
Rádio Móvel Digital S.A.
Telcom Telecomunicações do Brasil Ltda.
Sunbird Participações Ltda.
Sunbird Telecomunicações Ltda.
NII Mercosur Móviles, S.L.
NII Mercosur Telecom, S.L.

S-II-1
 
 

--------------------------------------------------------------------------------

 

Nextel Communications Argentina S.R.L.
Nextel Chile S.A.
Centennial Cayman Corp. Chile S.A.
Multikom S.A.
Conect S.A.
Nextel del Perú S.A.
NII Mercosur, LLC
NII Holdings (Cayman), Ltd.
Nextel International (Argentina), Ltd.
Centennial Cayman Corp.
Nextel International (Peru) LLC
Nextel International (Indonesia) LLC
 


 
 


 

S-II-2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Guarantors
 


 
NII Holdings, Inc.
Nextel International (Services), Ltd.
NII Funding Corp.
NII Aviation, Inc.
NII Global Holdings, Inc.

S-III-1
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE IV
 
(a)           Issuer Free Writing Prospectuses not included in the Pricing
Disclosure Package:
 
Netroadshow, dated March 24, 2011, for the Securities
 
(b)           Additional Documents Incorporated by Reference:
 
None





S-IV-1
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
FORM OF OPINION OF WILLIAMS MULLEN, COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 8(C)
 




A.      The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Pricing Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect.
 
B.      Each Guarantor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation or organization, has the corporate power and authority to own its
property and to conduct its business as described in the Pricing Disclosure
Package and the Prospectus and is duly qualified to transact business and, to
the extent applicable, is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.
 
C.      This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.
 
D.      The authorized capital stock of the Parent conforms as to legal matters
in all material respects to the description thereof contained in the Pricing
Disclosure Package and the Prospectus.
 
E.      The shares of common stock, par value $0.001 per share, of the Parent
outstanding prior to the issuance of the Securities have been duly authorized
and are validly issued, fully paid and non-assessable under the Delaware General
Corporation Law.
 
F.      All of the issued and outstanding shares of capital stock of the Company
and each Guarantor (other than the Parent) have been duly and validly authorized
and issued, are fully paid and non-assessable, are owned directly or indirectly
by the Parent and, to counsel’s knowledge and except as described in the Pricing
Disclosure Package and the Prospectus, are free and clear of all liens and
encumbrances.
 
G.      The Notes have been duly authorized by the Company and, when executed by
the Company and authenticated by the Trustee in accordance with the provisions
of the Indenture and delivered to and paid for by the Underwriters in accordance
with the terms of this Agreement, will be valid and binding obligations of the
Company,
 

A-I-1
 
 

--------------------------------------------------------------------------------

 

enforceable against the Company in accordance with their terms, except as the
enforceability thereof may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity
(regardless of whether enforceability is considered in an action at law or a
suit in equity), including the availability of equitable remedies, and (C)
procedural requirements of law applicable to the exercise of creditors’
remedies.
 
H.      The Guarantee by each Guarantor set forth in the Indenture has been duly
authorized by such Guarantor and, when the Indenture has been executed and
delivered by the parties thereto as of the Time of Delivery and the Securities
have been delivered to and paid for by the Underwriters in accordance with the
terms of this Agreement, will be a valid and binding obligation of such
Guarantor, enforceable against each Guarantor in accordance with its terms,
except as the enforceability thereof may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether enforceability is considered in an action at
law or a suit in equity), including the availability of equitable remedies, and
(C) procedural requirements of law applicable to the exercise of creditors’
remedies.
 
I.      The Indenture has been duly authorized, executed and delivered by, and
is a valid and binding agreement of, the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
the enforceability thereof may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity
(regardless of whether enforceability is considered in an action at law or a
suit in equity), including the availability of equitable remedies and (C)
procedural requirements of law applicable to the exercise of creditors’
remedies.  The Indenture has been duly qualified under the Trust Indenture Act.
 
J.      The execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of its obligations under, this
Agreement, the Indenture and the Securities will not contravene (A) any
provision of law applicable to the Company or any Guarantor, (B) the Certificate
of Incorporation or the Bylaws of the Company or any of the Guarantors, as
applicable, (C) the terms of any agreement or other instrument to be listed on a
schedule hereto, or (D) to counsel’s knowledge, any judgment, order or decree of
any governmental body, agency or court having jurisdiction over the Company or
any Guarantor, except, with respect to clauses (A) and (C), to the extent that
any such contravention would not have a Material Adverse Effect.
 
K.      No consent, approval, authorization or order of, or qualification with,
any governmental body or agency is required for the performance by the Company
or any Guarantor of its obligations under this Agreement, the Indenture or the
Securities, except such as have been obtained or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities (as to
 

A-I-2
 
 

--------------------------------------------------------------------------------

 

which such counsel expresses no opinion) and as to which the failure to so
obtain would not materially adversely affect the ability of the Company or any
Guarantor to perform its obligations under this Agreement, the Indenture or the
Securities.
 
L.      None of the Company or any Guarantor is, and after giving effect to the
offering and sale of the Securities and the consummation of the transactions and
application of the proceeds thereof as described in the Pricing Disclosure
Package and the Prospectus will be, required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
 
M.        The statements relating to legal matters, documents or proceedings
included in the Pricing Disclosure Package and the Prospectus under the caption
“Description of Notes” fairly summarize, in all material respects, such matters,
documents or proceedings.
 
N.      The statements in the Pricing Disclosure Package and the Prospectus
under the caption “Material United States Federal Income Tax Considerations,”
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, are accurate and fairly summarize in all material
respects the United States federal tax laws referred to therein.
 
O.      The documents incorporated by reference in the Registration Statement,
the Pricing Disclosure Package and the Prospectus or any further amendment or
supplement thereto made by the Parent prior to the Time of Delivery (except for
the financial statements, notes thereto and schedules and other financial and
accounting information and data derived therefrom included or incorporated by
reference therein (collectively, the “Excluded Information”), as to which such
counsel expresses no opinion), when they were filed with the Commission complied
as to form in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission thereunder.
 
P.      The Registration Statement, the Prospectus and any further amendments
and supplements thereto, as applicable, made by the Company or any Guarantor
prior to the Time of Delivery (other than the Excluded Information, as to which
such counsel expresses no opinion) comply as to form in all material respects
with the requirements of the Act and the Trust Indenture Act and the rules and
regulations thereunder.
 
Q.      To such counsel’s knowledge, there are no legal or governmental
proceedings pending or threatened to which the Parent, the Company or any of the
Subsidiaries is or may be a party or to which any of the properties of the
Parent, the Company or any of the Subsidiaries is or may be subject that are
required to be described in the Pricing Disclosure Package and the Prospectus
and are not so described or any statutes, regulations, contracts or other
documents that are required to be described in the Pricing Disclosure Package
and the Prospectus that are not described as required.
 

A-I-3
 
 

--------------------------------------------------------------------------------

 

In addition, such counsel shall state that nothing came to the attention of such
counsel that causes such counsel to believe that the Registration Statement or
any further amendment thereto made prior to the Time of Delivery (except for the
Excluded Information, as to which such counsel need not express any opinion),
when such part or amendment became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Pricing
Disclosure Package (except for the Excluded Information, as to which such
counsel need not express any opinion), as of the Applicable Time, or the
Preliminary Prospectus forming part of the Registration Statement at the time it
became effective and the Prospectus (except for the Excluded Information, as to
which such counsel need not express any opinion), each as of its date or as of
the Time of Delivery, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that such counsel need not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Disclosure Documents (except as specified in its opinion dated
the date thereof with respect to the statements under the captions “Material
United States Federal Income Tax Considerations” and “Description of Notes”).
 
With respect to the immediately preceding paragraph, Williams Mullen may state
that their beliefs are based upon their participation in the preparation of the
Registration Statement, the Pricing Disclosure Package and the Prospectus and
any amendments or supplements thereto and review and discussion of the contents
thereof, but are without independent check or verification, except as specified.
 





A-I-4
 
 

--------------------------------------------------------------------------------

 

ANNEX II(a)
 
 
FORM OF OPINION OF ARGENTINA COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 8(D)
 


1.     Nextel Communications Argentina S.R.L. (“Nextel Argentina”) has been duly
incorporated, is validly existing as a limited liability company in good
standing under the laws of the Republic of Argentina, has the corporate power
and authority to own its property and to conduct its business as described in
the Pricing Disclosure Package, the Prospectus and Form 10-K and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on
Nextel Argentina;
 
2.     Nextel Argentina (i) has all necessary licenses, consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings with, all Argentine governmental,
administrative or regulatory authorities, all self-regulatory organizations and
all courts and other tribunals, to own, lease, license and use its properties
and assets and to conduct its business in the manner described in or
contemplated by the Pricing Disclosure Package, the Prospectus and Form 10-K,
including providing digital enhanced specialized mobile radio services, except
to the extent that the failure to obtain such consents, authorizations,
approvals, orders, certificates and permits or make such declarations and
filings would not have a material adverse effect on Nextel Argentina and (ii)
has not received any notice of proceedings relating to the violation, revocation
or modification of any such license, consent, authorization, approval, order,
certificate or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations of Nextel Argentina, except as described in the
Pricing Disclosure Package, the Prospectus and Form 10-K; for the avoidance of
any doubt it is clarified that the term “embargoes” used in the Pricing
Disclosure Package and the Prospectus under the caption “Risk Factors – Risk
Factors Relating to Our Company – We operate exclusively in foreign markets, and
our assets, customers and cash flows are concentrated in Latin America, which
presents risks to our operating plans. – Our operating companies are subject to
local laws and government regulations in the countries in which they operate,
and we are subject to the U.S. Foreign Corrupt Practices Act, which could limit
our growth and strategic plans and negatively impact our financial results,”
includes, exclusively in connection with Argentina, orders from local
governments and/or the judiciary seeking for cells to be modified or removed
from its current locations;
 
3.     The statements in (i) the Form 10-K under the captions “Business –
Operating Companies – Argentina – Regulatory and Legal Overview,” “Business –
Operating Companies – Argentina – Foreign Currency Controls, Dividends and Tax
Regulation,” and “Management’s Discussion and Analysis of Financial Condition
and
 

A-II(a)-1
 
 

--------------------------------------------------------------------------------

 

Results of Operations – Executive Overview – Argentine Contingencies,” and (ii)
the Pricing Disclosure Package and the Prospectus under the caption “Risk
Factors – Risk Factors Relating to Our Company – We operate exclusively in
foreign markets, and our assets, customers and cash flows are concentrated in
Latin America, which presents risks to our operating plans – Our operating
companies are subject to local laws and government regulations in the countries
in which they operate, and we are subject to the U.S. Foreign Corrupt Practices
Act, which could limit our growth and strategic plans and negatively impact our
financial results,” in each case, insofar as such statements constitute
summaries of the Argentine legal matters, documents or proceedings related to
Nextel Argentina, are accurate in all material respects and fairly summarize all
matters referred to therein, and there are no material omissions under such
captions with respect to the description of statutes, rules or regulations that
would make the statements therein misleading; and
 
4.     There are no restrictions (legal, contractual or otherwise) on the
ability of Nextel Argentina, other than those described in the Pricing
Disclosure Package, the Prospectus and Form 10-K, to: (i) declare and pay any
dividends or make any payment to its stockholders; and (ii) to transfer any
property to its stockholders; and such restrictions as would not have a material
adverse effect on the prospects, condition, financial or otherwise, or in the
earnings, business or operations of the Company; and such descriptions, if any,
fairly summarize such restrictions.
 





A-II(a)-2
 
 

--------------------------------------------------------------------------------

 

ANNEX II(b)
 
 
FORM OF OPINION OF BRAZIL COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 8(D)


(A)           Nextel Telecomunicações Ltda. (“Nextel Ltda.”) is a limited
liability company (sociedade limitada) duly formed and existing under the laws
of the Federative Republic of Brazil (“Brazil”).  Under the terms of Nextel
Ltda.’s articles of association and other corporate documents, Nextel Ltda. has
all corporate power and authority required to own, operate and lease its
properties and assets and to carry on its business as described in NII’s 2010
Form 10-K, in the Pricing Disclosure Package and in the Prospectus, except where
such failure to have corporate authority would not have a material adverse
effect on the Brazilian Subsidiaries, taken as a whole;
 
(B)           Nextel Telecomunicações de Longa Distância Ltda., a subsidiary of
Nextel Ltda. (“Nextel LD”) is a limited liability company (sociedade limitada)
duly formed and existing under the laws of Brazil.  Under the terms of Nextel
LD’s articles of association and other corporate documents, Nextel LD has all
corporate power and authority required to own, operate and lease its properties
and assets and to carry on its business as described in NII’s 2010 Form 10-K, in
the Pricing Disclosure Package and in the Prospectus, except where such failure
to have corporate authority would not have a material adverse effect on Nextel
LD;
 
(C)           Nextel Telecomunicações SMP Ltda. (“Nextel SMP”) is a limited
liability company (sociedade limitada) duly formed and existing under the laws
of Brazil.  Under the terms of Nextel SMP’s articles of association and other
corporate documents, Nextel SMP has all corporate power and authority required
to own, operate and lease its properties and assets and to carry on its business
as described in NII’s 2010 Form 10-K, in the Pricing Disclosure Package and in
the Prospectus, except where such failure to have corporate authority would not
have a material adverse effect on Nextel SMP;
 
(D)           Nextel Telecomunicações S.A. (“Nextel S.A.”) is a corporation
(sociedade por ações) duly formed and existing under the laws of Brazil.  Under
the terms of Nextel S.A.’s bylaws and other corporate documents, Nextel S.A. has
all corporate power and authority required to own, operate and lease its
properties and assets and to carry on its business as described in NII’s 2010
Form 10-K, in the Pricing Disclosure Package and in the Prospectus, except where
such failure to have corporate authority would not have a material adverse
effect on Nextel S.A.;
 
(E)           Nextel Serviços de Telecomunicações Ltda. (“Nextel Serviços”) is a
limited liability company (sociedade limitada) duly formed and existing under
the laws of Brazil.  Under the terms of Nextel Serviços’ articles of association
and other corporate documents, Nextel Serviços has all corporate power and
authority required to own, operate and lease its properties and assets and to
carry on its business as described in NII’s 2010 Form 10-K, in the Pricing
Disclosure Package and in the Prospectus, except where such failure to have
corporate authority would not have a material adverse effect on Nextel Serviços;
 

A-II(b)-1
 
 

--------------------------------------------------------------------------------

 

(F)           RMD do Brasil S.A. (“RMD S.A.”) is a corporation (sociedade por
ações) duly formed and existing under the laws of Brazil.  Under the terms of
RMD S.A.’s bylaws and other corporate documents, RMD S.A. has all corporate
power and authority required to own, operate and lease its properties and assets
and to carry on its business as described in NII’s 2010 Form 10-K, in the
Pricing Disclosure Package and in the Prospectus, except where such failure to
have corporate authority would not have a material adverse effect on RMD S.A.;
 
(G)           Rádio Móvel Digital S.A. (“Rádio Móvel S.A.”) is a corporation
(sociedade por ações) duly formed and existing under the laws of Brazil.  Under
the terms of Rádio Móvel S.A.’s bylaws and other corporate documents, Rádio
Móvel S.A. has all corporate power and authority required to own, operate and
lease its properties and assets and to carry on its business as described in
NII’s 2010 Form 10-K, in the Pricing Disclosure Package and in the Prospectus,
except where such failure to have corporate authority would not have a material
adverse effect on Rádio Móvel S.A.;
 
(H)           Telcom – Telecomunicações do Brasil Ltda. (“Telcom”) is a limited
liability company (sociedade limitada) duly formed and existing under the laws
of Brazil.  Under the terms of Telcom’s articles of association and other
corporate documents, Telcom has all corporate power and authority required to
own, operate and lease its properties and assets and to carry on its business as
described in NII’s 2010 Form 10-K, in the Pricing Disclosure Package and in the
Prospectus, except where such failure to have corporate authority would not have
a material adverse effect on Telcom;
 
(I)           Sunbird Telecomunicações Ltda. (“Sunbird Ltda.”) is a limited
liability company (sociedade limitada) duly formed and existing under the laws
of Brazil.  Under the terms of Sunbird Ltda.’s articles of association and other
corporate documents, Sunbird Ltda. has all corporate power and authority
required to own, operate and lease its properties and assets and to carry on its
business as described in NII’s 2010 Form 10-K, in the Pricing Disclosure Package
and in the Prospectus, except where such failure to have corporate authority
would not have a material adverse effect on Sunbird Ltda.;
 
(J)           Sunbird Participações Ltda. (“Sunbird Par”, and jointly with
Nextel Ltda., Nextel S.A., Nextel LD, Nextel SMP, Nextel Serviços, RMD S.A.,
Rádio Móvel S.A., Telecom and Sunbird Ltda. the “Brazilian Subsidiaries”) is a
limited liability company (sociedade limitada) duly formed and existing under
the laws of Brazil.  Under the terms of Sunbird Par’s articles of association
and other corporate documents, Sunbird Par has all corporate power and authority
required to own, operate and lease its properties and assets and to carry on its
business as described in NII’s 2010 Form 10-K, in the Pricing Disclosure Package
and in the Prospectus, except where such failure to have corporate authority
would not have a material adverse effect on Sunbird Par;
 
(K)           Except (a) for certain local state and municipal permits related
to site leases for the installation of towers and (b) for certain licenses
related to Telcom and Sunbird Ltda., which are currently under process of
renewal before the Brazilian National Telecommunications Agency (ANATEL), which
permits and licenses are not, individually or in the aggregate, material, each
of the Brazilian Subsidiaries: (i) has all
 

A-II(b)-2
 
 

--------------------------------------------------------------------------------

 

necessary licenses, consents, authorizations, approvals, orders, certificates
and permits of and from, and has made all declarations and filings with, all
Brazilian governmental, administrative or regulatory authorities, all
self-regulatory organizations and all courts and other tribunals, to conduct its
business in the manner described in or contemplated by NII’s 2010 Form 10-K, in
the Pricing Disclosure Package and the Prospectus, including providing digital
enhanced specialized mobile radio services, except to the extent that the
failure to obtain such consents, authorizations, approvals, orders, certificates
and permits or make such declarations and filings would not have a material
adverse effect on the Brazilian Subsidiaries, taken as a whole; and (ii) has not
received any notice of proceedings relating to the violation, revocation or
modification of any such license, consent, authorization, approval, order,
certificate or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations of the Brazilian Subsidiaries, taken as a
whole, except as described in NII’s 2010 Form 10-K, in the Pricing Disclosure
Package and in the Prospectus; and
 
(L)           The statements contained in the Pricing Disclosure Package and in
the Prospectus under the captions “Risk Factors – Risk Factors Relating to Our
Company - We operate exclusively in foreign markets, and our assets, customers
and cash flows are concentrated in Latin America, which presents risks to our
operating plans – We are subject to foreign taxes in the countries in which we
operate, which may reduce amounts we receive from our operating companies or may
increase our tax costs,” insofar as it relates to certain tax assessment notices
received by Nextel Ltda., “Risk Factors – Risk Factors Relating to Our Company –
Our current and future debt may limit our flexibility and increase our risk of
default,” “Risk Factors – Risk Factors Relating to Our Company – We operate
exclusively in foreign markets, and our assets, customers and cash flows are
concentrated in Latin America, which presents risks to our operating plans – Our
operating companies are subject to local laws and government regulations in the
countries in which they operate, and we are subject to the U.S. Foreign Corrupt
Practices Act, which could limit our growth and strategic plans and negatively
impact our financial results,” “Risk Factors – Risk Factors Relating to Our
Company – The costs we incur to connect our operating companies’ networks with
those of other carriers are subject to local laws in the countries in which they
operate and may increase, which could adversely impact our financial results,”,
“Risk Factors – Risk Factors Relating to Our Company – If our licenses to
provide mobile services are not renewed or are modified or revoked, our business
may be restricted” and the statements contained in NII’s 2010 Form 10-K under
the caption “Business – L. Operating Companies – 1. Brazil,” “Management’s
Discussion and Analysis of Financial Condition and Results of Operations –
Executive Overview – Brazilian Contingencies,” and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations – Results of
Operations – Year Ended December 31, 2010 vs. Year Ended December 31, 2009 –
Segment Results – Nextel Brazil,” in each case insofar as certain parts of such
statements constitute summaries of Brazilian legal matters, legal documents or
legal proceedings referred to therein, are accurate in all material respects and
fairly summarize all matters referred to therein, and there are no material
omissions
 

A-II(b)-3
 
 

--------------------------------------------------------------------------------

 

under such captions with respect to the description of statutes, rules or
regulations that would make the statements therein misleading.
 
(M)           There are no legal restrictions on the ability of Nextel S.A. (the
Brazilian subsidiary through which any dividend is expected to flow), Nextel
Ltda., Nextel LD, Nextel SMP, Nextel Serviços, RMD S.A., Rádio Móvel S.A.,
Telcom, Sunbird Ltda., or Sunbird Par, to declare and pay any dividends or make
any payment or transfer of property or assets to its stockholders other than
those described in the Pricing Disclosure Package, in the Preliminary Prospectus
and in NII’s 2010 Form 10-K and such restrictions would not have a material
adverse effect on the prospects, condition, financial or otherwise, or in the
earnings, business or operations of the Brazilian Subsidiaries, taken as a
whole; and such descriptions, if any, fairly summarize such restrictions.
 





A-II(b)-4
 
 

--------------------------------------------------------------------------------

 

ANNEX II(c)
 
 
FORM OF OPINION OF CHILE COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 8(D)
 
1.           Centennial Cayman Corp Chile S.A. and Multikom S.A. (the “Operating
Companies”) have been duly incorporated, are validly existing as corporations
and are in good standing under the laws of Chile, have the corporate power and
authority to own their property and to conduct their business as described in
the Pricing Disclosure Package, the Prospectus and the Form 10-K and are duly
qualified to transact business and to own or lease property in Chile, except to
the extent that the failure to be so qualified or be in good standing would not
have a material adverse effect on the Operating Companies.
 
2.           The Operating Companies have no subsidiaries.
 
3.           Each of the Operating Companies has all necessary licenses,
consents, authorizations, approvals, orders, certificates and permits of and
from, and has made all declarations and filings with, all Chilean governmental,
administrative or regulatory authorities to own, lease, license and use its
properties and assets and to conduct its business in the manner described in or
incorporated by reference in the Pricing Disclosure Package and the Prospectus,
except: (i) as otherwise described in or incorporated by reference in the
Pricing Disclosure Package and the Prospectus; and/or (ii) to the extent that
the failure to obtain such licenses, consents, authorizations, approvals,
orders, certificates and permits or make such declarations and filings would not
have a material adverse effect on the Operating Companies, taken as a whole.
 
4.           Except as described in or incorporated by reference in the Pricing
Disclosure Package and the Prospectus, to our knowledge, none of the Operating
Companies has received any notice of proceedings relating to the violation,
revocation or modification of any such license, consent, authorization,
approval, order, certificate or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a material adverse change in the condition, financial or
otherwise, or in the earnings, business or operations of the Operating
Companies, taken as a whole.
 
5.           The statements contained in the Pricing Disclosure Package and the
Prospectus under the captions “Risk Factors – Risk Factors Relating to our
Company.  We operate exclusively in foreign markets, and our assets, customers
and cash flows are concentrated in Latin America, which presents risks to our
operating plans” (only as they relate to the Operating Companies) and the
statements contained in the Form 10-K under the captions “Business – Operating
Companies – Chile – Competition,” “Business – Operating Companies – Chile –
Regulatory and Legal Overview”, and “Business – Operating Companies – Chile –
Foreign Currency Controls, Dividends and Tax Regulation,” in each case insofar
as such statements constitute summaries of the Chilean legal matters, documents
or proceedings referred to therein, are accurate in all material respects and
fairly summarize all matters referred to therein, and there are no
 

A-II(c)-1
 
 

--------------------------------------------------------------------------------

 

material omissions under such captions with respect to the description of
statutes, rules or regulations that would make the statements therein
misleading.
 
6.           There are no restrictions (legal, contractual or otherwise) on the
ability of the Operating Companies to declare and pay any dividends or make any
payment or transfer of property or assets to its stockholders other than those
described or incorporated by reference in the Pricing Disclosure Package and the
Prospectus and such restrictions as would not have a material adverse effect on
the prospects, condition, financial or otherwise, or in the earnings, business
or operations of the Operating Companies, taken as a whole; and such
descriptions, if any, fairly summarize such restrictions (without considering as
restrictions for these purposes any relevant taxes to be paid by the Operating
Companies at a corporate level or by any shareholder of the Operating Companies
as a foreign investor).
 





A-II(c)-2
 
 

--------------------------------------------------------------------------------

 

ANNEX II(d)
 
 
FORM OF OPINION OF MEXICO COUNSEL FOR THE COMPANY,
PURSUANT TO SECTION 8(D)
 
1.           Comunicaciones Nextel de México, S.A. de C.V. (“Nextel México”) has
been duly incorporated, is validly existing as a corporation in good standing
under the laws of Mexico, has the corporate power and authority to own its
property and to conduct its business as described in the Pricing Disclosure
Package, the Prospectus and the 10-K Form and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on Nextel México and its
subsidiaries, taken as a whole;
 
2.           each subsidiary of Nextel México has been duly incorporated, is
validly existing as a corporation or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its organization, has
the corporate power and authority to own its property and to conduct its
business as described in the Pricing Disclosure Package, the Prospectus and the
10-K Form and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on Nextel México and its subsidiaries, taken as a whole;
 
3.           each of Nextel México and its subsidiaries (i) has all necessary
licenses, consents, authorizations, approvals, orders, certificates and permits
of and from, and has made all declarations and filings with, all Mexican
governmental, administrative or regulatory authorities, all self-regulatory
organizations and all courts and other tribunals, to own, lease, license and use
its properties and assets and to conduct its business in the manner described in
or contemplated by the Pricing Disclosure Package, the Prospectus and the 10-K
Form, except to the extent that the failure to obtain such consents,
authorizations, approvals, orders, certificates and permits or make such
declarations and filings would not have a material adverse effect on Nextel
México and its subsidiaries, taken as a whole, and (ii) has not received any
notice of proceedings relating to the violation, revocation or modification of
any such license, consent, authorization, approval, order, certificate or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a material adverse
change in the condition, financial or otherwise, or in the earnings, business or
operations of Nextel México and its subsidiaries, taken as a whole, except as
described in the Pricing Disclosure Package, the Prospectus and the 10-K Form;
 
4.           each of Nextel México’s license-holding subsidiaries that is
required pursuant to Mexican law to do so, has filed an application with the
Mexican Ministry of Communications and Transportation (“SCT”) to renew 12
(twelve) of the governmental concessions they hold for an equal term as such
originally granted.  All the applications
 

A-II(d)-1
 
 

--------------------------------------------------------------------------------

 

were timely and properly filed and the SCT’s resolutions approving the requested
renewals have not been issued.  Due to the foregoing, the term of 12 (twelve) of
those concessions have already expired or will soon expire.  Nevertheless we do
not foresee any reason according to which the SCT could deny the renewal
applications since the latter should be approved under standard procedural
basis, however the granting of such approval cannot be guaranteed in any manner
whatsoever.
 
5.           the statements contained or incorporated by reference in the 10-K
Form under the captions specifically reviewed “Business-Operating
Companies-Mexico-Operating Company Overview”, “Business-Operating
Companies-Mexico-Competition”, “Business-Operating Companies-Mexico-Regulatory
and Legal Overview”, “Business-Operating Companies-Mexico-Foreign Currency
Controls, Dividends and Tax Regulation”, and in the Pricing Disclosure Package
and the Prospectus under the captions specifically reviewed “Risk Factors – Risk
Factors Relating to Our Company – We operate exclusively in foreign markets, and
our assets, customers and cash flows are concentrated in Latin America, which
presents risks to our operating plans”, “Risk Factors – Risk Factors Relating to
Our Company – Our current and future debt may limit our flexibility and increase
our risk of default”, “Risk Factors – Risk Factors Relating to Our Company –
Costs, regulatory requirements and other problems we encounter as we deploy our
third generation networks could adversely affect our operations.  The deployment
of new technology and service offerings could distract management from our
current business operations or cause network degradation and loss of customers”,
“Risk Factors – Risk Factors Relating to Our Company – If our licenses to
provide mobile services are not renewed, or are modified or revoked, our
business may be restricted”, “Risk Factors – Risk Factors Relating to this
Offering”, in each case insofar as such statements constitute summaries of the
Mexican legal matters, documents or proceedings referred to therein, are
accurate in all material respects and fairly summarize all matters referred to
therein, and there are no material omissions under such captions with respect to
the description of statutes, rules or regulations that would make the statements
therein misleading; and
 
6.           there are no restrictions (legal or contractual or otherwise) on
the ability of Nextel México to declare and pay any dividends or make any
payment or transfer of property or assets to its stockholders other than those
described in the Pricing Disclosure Package and the Prospectus and the 10-K Form
and such restrictions as would not have a material adverse effect on the
prospects, condition, financial or otherwise, or in the earnings, business or
operations of the Company’s Mexican subsidiaries, taken as a whole; and such
descriptions, if any, fairly summarize such restrictions.
 





A-II(d)-2
 
 

--------------------------------------------------------------------------------

 

ANNEX II(e)
 
 
FORM OF OPINION OF PERU COUNSEL FOR THE COMPANY, PURSUANT TO SECTION 8(D)
 
(A)           Nextel del Peru S.A. (“Nextel Peru”) has been duly incorporated,
is validly existing as a corporation in good standing under the laws of Peru,
has the corporate power and authority to own its property and to conduct its
business as described in the Form 10-K, the Pricing Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on Nextel Peru;
 
(B)           Nextel Peru has no subsidiaries;
 
(C)           Nextel Peru (i) has all necessary concessions, licenses, consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings with, all Peruvian governmental,
administrative or regulatory authorities, all self-regulatory organizations and
all courts and other tribunals, to own, lease, license and use its properties
and assets and to conduct its business in the manner described in or
contemplated by the Form 10-K, the Pricing Disclosure Package and the
Prospectus, including providing digital enhanced specialized mobile radio
services, except to the extent that the failure to obtain such consents,
authorizations, approvals, orders, certificates and permits or make such
declarations and filings would not have a material adverse effect on Nextel Peru
and (ii) has not received any notice of proceedings relating to the violation,
revocation or modification of any such license, consent, authorization,
approval, order, certificate or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a material adverse change in the condition, financial or
otherwise, or in the earnings, business or operations of Nextel Peru, except as
described in the Form 10-K, Pricing Disclosure Package and the Prospectus;
 
(D)           The statements contained in the Form 10-K, under the captions
“Business-Operating Companies-Peru-Competition”, “Business-Operating
Companies-Peru-Regulatory and Legal Overview” and “Business-Operating
Companies-Peru-Foreign Currency Controls; Dividends and Tax Regulation” and in
the Pricing Disclosure Package and the Prospectus under the captions “Risk
Factors – Risk Factors Relating to Our Company.  If our licenses to provide
mobile services are not renewed, or are modified or revoked, our business may be
restricted” and “Risk Factors Related to Our Company – We operate exclusively in
foreign markets, and our assets, customers and cash flows are concentrated in
Latin America, which represents risks to our operating plans” related to Peru,
in each case insofar as such statements constitute summaries of the Peruvian law
and legal matters, documents or proceedings referred to therein, are accurate in
all material respects and fairly summarize all matters referred to therein, and
there are no material omissions under such captions with respect to the
description of statutes, rules or regulations that would make the statements
therein misleading.
 

A-II(e)-1
 
 

--------------------------------------------------------------------------------

 

Notwithstanding, in relation with the statements contained in the Form 10-K,
under the caption “Business - Operating Companies - Peru - Foreign Currency
Controls; Dividends and Tax Regulation”, on January 26, 2011, the rights and
obligations under the legal stability agreements executed by and between the
Peruvian government and Nextel International (Peru), LLC, the former majority
shareholder of Nextel Peru, on May 31, 2001 and on September 21, 2007, were duly
assigned to NII Mercorsur Telecom, S.L., a Spanish corporation, which is the new
majority shareholder of Nextel Peru; and
 
There are no restrictions (legal, contractual or otherwise) on the ability of
Nextel Peru to declare and pay any dividends or make any payment or transfer of
property or assets to its stockholders other than those described in the
Form 10-K, the Pricing Disclosure Package and the Prospectus, and such
restrictions as would not have a material adverse effect on the prospects,
condition, financial or otherwise, or in the earnings, business or operations of
Nextel Peru; and such descriptions, if any, fairly summarize such restrictions.
 


A-II(e)-2


--------------------------------------------------------------------------------